Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Double Patenting Rejection
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 12, 13, 18, 25, 42 and 43 of U.S. Patent No. 11,199,598. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are broader than the respective issued claims and hence issued claims fully meet the corresponding instant claims, see the comparison table below:
Instant claim
Claim in Patent no. 11,199,598
Remark
1. A magnetic resonance imaging (MRI) scanner comprising: a patient tunnel; a first receiving antenna operable to receive a magnetic resonance signal from a patient in the patient tunnel; a second receiving antenna operable to receive a signal having the Larmor frequency of the magnetic resonance signal; and a receiver, wherein the second receiving antenna is arranged outside or in a vicinity of an opening of the patient tunnel, wherein the receiver is connected to the first receiving antenna and the second receiving antenna for signaling, and the receiver is configured to suppress an interference signal received with the second receiving antenna in a magnetic resonance signal received by the first receiving antenna.

1. A magnetic resonance imaging (MRI) scanner comprising: a patient tunnel; a first receiving antenna operable to receive a magnetic resonance signal from a patient in the patient tunnel; a second receiving antenna operable to receive a signal having the Larmor frequency of the magnetic resonance signal; and a receiver, wherein the second receiving antenna is arranged outside or in a vicinity of an opening of the patient tunnel, wherein the receiver is connected to the first receiving antenna and the second receiving antenna for signaling, and the receiver is configured to suppress an interference signal received with the second receiving antenna in a magnetic resonance signal received by the first receiving antenna, and wherein the MRI scanner is configured to receive magnetic resonance signals having a Larmor frequency in an industrial band.
Instant claim 1 is broader than issued claim 1 and hence claim instant claim 1 is fully met by the issued claim 1.
2. The MRI scanner of claim 1, wherein the receiver is configured to suppress a wideband interference signal received with the second receiving antenna outside a frequency range of the magnetic resonance signal in the magnetic resonance signal received by the first receiving antenna.

24. A magnetic resonance imaging (MRI) scanner comprising: a patient tunnel; a first receiving antenna operable to receive a magnetic resonance signal from a patient in the patient tunnel; a second receiving antenna operable to receive a signal close to the Larmor frequency of the magnetic resonance signal; and a receiver, wherein the second receiving antenna is arranged outside or in a vicinity of an opening of the patient tunnel, wherein the receiver is connected to the first receiving antenna and the second receiving antenna for signaling, and the receiver is configured to suppress a wideband  interference signal received with the second receiving antenna outside a frequency range of the magnetic resonance signal in a magnetic resonance signal received by the first receiving antenna, wherein the MRI scanner is configured to receive magnetic resonance signals having a Larmor frequency in an industrial band.

Instant claim 2 depends from claim 1 and therefore contains all features of claim 1. 

Issued claim 24 contains all features of claim 2, hence, instant claim 2 is fully met by issued claim 24.

3. The MRI scanner of claim 1, wherein the receiver has an autocorrelation device, and the autocorrelation device is configured to determine a portion of the signal received by the second receiving antenna in the magnetic resonance signal received by the first receiving antenna.

12. The MRI scanner of claim 1, wherein the receiver has an autocorrelation device, and the autocorrelation device is configured to determine a portion of the signal received by the second receiving antenna in the magnetic resonance signal received by the first receiving antenna.
Instant claim 3 is fully met by issued claim 12.
4. The MRI scanner of claim 1, wherein the receiver has an estimation device, and the estimation device is configured to estimate a portion of the signal received by the second receiving antenna in the magnetic resonance signal received by the first receiving antenna.

13. The MRI scanner of claim 1, wherein the receiver has an estimation device, and the estimation device is configured to estimate a portion of the signal received by the second receiving antenna in the magnetic resonance signal received by the first receiving antenna.
Instant claim 4 is fully met by issued claim 13.
5. The MRI scanner of claim 1, further comprising a calibration element in an environment of the MRI scanner, wherein the receiver is configured to: measure a first transfer function between the first receiving antenna and the calibration element and also a second transfer function between the second receiving antenna and the calibration element; and as a function of the measured first transfer function and the measured second transfer functions, set an interference suppression parameter or interference suppression parameters such that an interference signal received with the second receiving antenna is reduced in a magnetic resonance signal received by the first receiving antenna.

18. The MRI scanner of claim 1, further comprising a calibration element in an environment of the MRI scanner, wherein the receiver is configured to: measure a first transfer function between the first receiving antenna and the calibration element and also a second transfer function between the second receiving antenna and the calibration element; and as a function of the measured first transfer function and the measured second transfer functions, set an interference suppression parameter or interference suppression parameters such that an interference signal received with the second receiving antenna is reduced in a magnetic resonance signal received by the first receiving antenna. 
Instant claim 4 is fully met by issued claim 18.
6. A method for operation of an MRI scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal with the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the method comprising: receiving an interference signal by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; processing the magnetic resonance signal as a function of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal.

25. A method for operation of an MRI scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal with the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the method comprising: receiving an interference signal by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; processing the magnetic resonance signal as a function of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal, wherein the MRI scanner is configured to receive magnetic resonance signals having a Larmor frequency in an industrial band.
Instant claim 6 is met by issued claim 25.
7. The method of claim 6, wherein the parameter is a first parameter, and the portion of the interference signal is a first portion of the interference signal, and wherein the method further comprises: receiving a frequency portion of the interference signal close to the Larmor frequency by the receiver via the second receiving antenna; processing the magnetic resonance signal as a function of the frequency portion of the interference signal by the receiver to the receive signal, wherein the dependency is a function of a second parameter; and setting the parameter by the receiver, so that a second portion of the interference signal is reduced in the receive signal.


No claim matches “first parameter” of claim 7 in the issued patent.

 No DP rejection is applicable to claim 7.
8. The method of claim 7, wherein setting the parameter comprises temporal averaging with formation of a temporal average value as a function of the interference signal.


Claim 8 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 8.

9. The method of claim 7, wherein the MRI scanner further comprises a calibration element in an environment of the MRI scanner, and wherein the method further comprises: measuring a transfer function between the first receiving antenna and the calibration element; measuring a transfer function between the second receiving antenna and the calibration element; setting the parameter as a function of the measured transfer functions such that a portion of an interference signal received by the second receiving antenna is reduced in a signal received by the receiver via the first receiving antenna.


Claim 9 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 9.
10. The method of claim 7, wherein receiving the frequency portion of the interference signal comprises receiving the frequency portion of the interference signal at a time of a sequence at which no magnetic resonance signal for imaging is being received.


Claim 10 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 10.
11. The method of claim 7, wherein the receiver has a memory, wherein the method further comprises storing, by the receiver, the interference signal as well as the magnetic resonance signal in the memory, and wherein the processing is undertaken with a delay relative to the receipt of the interference signal, the magnetic resonance signal, or the interference signal and the magnetic resonance signal.


Claim 11 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 11.
12. The method of claim 7, wherein the receiver has an autocorrelation device, and wherein setting the parameter comprises determining, by the autocorrelation device, a portion of the interference signal in the magnetic resonance signal and setting the parameter as a function of the portion of the interference signal determined.


Claim 12 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 12.
13. The method of claim 7, wherein the receiver has an estimation device, and wherein setting the parameter comprises determining, by the estimation device, a portion of the interference signal in the magnetic resonance signal and setting the parameter as a function of the portion of the interference signal determined.


Claim 13 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 13.
14. The method of claim 7, wherein setting the parameter comprises: transforming the received magnetic resonance signals into an image space; separating the interference signals from the magnetic resonance signals; transforming the interference signals into a raw data space; and determining the parameters from the transformed interference signals in the raw data space.


Claim 14 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 14.
15. The method of claim 14, wherein the transforming of the received magnetic resonance signals, the separating, the transforming of the interference signals, and the determining of the parameter are undertaken on rows of data of the received magnetic resonance signals in the raw data space.


Claim 15 depends from claim 7, via claim 14 so there is no match in the issued patent.
No DP rejection is applicable to claim 15.
16. The method of claim 7, further comprising: monitoring, by the receiver, the interference signal for changes; and adapting the parameter when there is a change.


Claim 16 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 16.

17. The method of claim 7, further comprising: storing, by the receiver, a first received magnetic resonance signal in a memory; storing a second received magnetic resonance signal in the memory; and comparing the first received magnetic resonance signal and the second received magnetic resonance signal and when there is a deviation that is attributable to external interference, performing an interference suppression measure.


Claim 17 depends from claim 7, so there is no match in the issued patent.
No DP rejection is applicable to claim 17.
18. The method of claim 17, wherein the interference suppression measure is a discarding of the first received magnetic resonance signal, the second received magnetic resonance signal, or the first received magnetic resonance signal and the second received magnetic resonance signal, a repetition of the acquisition of the first magnetic resonance signal, the second magnetic resonance signal, or the first magnetic resonance signal and the second magnetic resonance signal, or the setting of the parameter.


Claim 18 depends from claim 7, via claim 17 so there is no match in the issued patent.
No DP rejection is applicable to claim 18.
19. A method for operation of a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal having the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the method comprising: 
receiving an interference signal by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; discarding the magnetic resonance signal as a function of the interference signal received by the second receiving antenna.

42. A method for operation of a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal having the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the method comprising: 

receiving an interference signal by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; discarding the magnetic resonance signal as a function of the interference signal received by the second receiving antenna, wherein the MRI scanner is configured to receive magnetic resonance signals having a Larmor frequency in an industrial band.
Instant claim 19 is broader than issued claim 42 claim, therefore, instant claim 19 is fully met by issued claim 19.
20. In a non-transitory computer-readable storage medium that stores instructions executable by a controller of an magnetic resonance imaging (MRI) scanner for operation of a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal close to the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the instructions comprising: receiving a frequency portion of the interference signal close to the Larmor frequency by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; processing the magnetic resonance signal as a function of the frequency portion of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal.

43. In a non-transitory computer-readable storage medium that stores instructions executable by a controller of an magnetic resonance imaging (MRI) scanner for operation of a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal close to the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the instructions comprising: receiving a frequency portion of the interference signal close to the Larmor frequency by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; processing the magnetic resonance signal as a function of the frequency portion of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal, wherein the MRI scanner is configured to receive magnetic resonance signals having a Larmor frequency in an industrial band.
Issued claim 43 includes all features of instant claim 20, hence Instant claim 20 is met by issued claim 43.




Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (WO-2015/150236).

Claim No
Claim feature
Prior art
Harvey (WO-2015/150236)

1
A magnetic resonance imaging (MRI) scanner comprising: 
Harvey discloses a magnetic resonance imaging (MRI) scanner (100), cf. Fig. 1 and Fig. 5, comprising:

a patient tunnel; 
A patient tunnel (106)

a first receiving antenna operable to receive a magnetic resonance signal from a patient in the patient tunnel; 
A first receiving antenna (image coil 124) operable to receive a magnetic resonance signal from a patient in the patient tunnel;

a second receiving antenna operable to receive a signal having the Larmor frequency of the magnetic resonance signal; and 
a second receiving antenna (sniffer coil or noise detection coil 122, cf. p6, lin.10 in Harvey) operable to receive a signal having the Larmor frequency of the magnetic resonance signal; and

a receiver, 
a receiver (116, 130),

wherein the second receiving antenna is arranged outside or in a vicinity of an opening of the patient tunnel, 
In Harvey, the sniffer coil 122 is placed in the vicinity of the tunnel opening or outside of the tunnel as claimed, cf. Fig. 1 and Fig. 5.

wherein the receiver is connected to the first receiving antenna and the second receiving antenna for signaling, and the receiver is configured to suppress an interference signal received with the second receiving antenna in a magnetic resonance signal received by the first receiving antenna.

In Harvey, interference signal or noise signal in the first receiving antenna (124) is suppressed with the signal received by the second receiving antenna (sniffer coil 122). 

A clean signal 608 is obtained by using signals from imaging coil 124 and sniffer coil 122, see. Fig. 6 and corresponding discussion in the text in Harvey.
Harvey meets instant independent claim 1.

2
The MRI scanner of claim 1, wherein the receiver is configured to suppress a wideband interference signal received with the second receiving antenna outside a frequency range of the magnetic resonance signal in the magnetic resonance signal received by the first receiving antenna.

Harvey discusses suppression of a wideband (broad band) signal, cf. p10 lin. 1; however, it suggests to do so by use of a filter and not based on signal received by the second antenna (122), Harvey fails to meet features of claim 2.
6
 A method for operation of an MRI scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal with the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the method comprising: 
receiving an interference signal by the receiver via the second receiving antenna; 
receiving a magnetic resonance signal by the receiver via the first receiving antenna; 
processing the magnetic resonance signal as a function of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and 
setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal.

Method steps of claim 6 are met by operation of Harvey as applied to claim 1 above.

The claim does not specify what a parameter is, but generally states MR signal is a function of a parameter, in this case, a frequency, amplitude or a phase, of an MR signal can be equated to the claimed parameter, as Harvey uses frequency, amplitude or a phase to suppress noise and obtain a clean MRI signal 608. 
20
In a non-transitory computer-readable storage medium that stores instructions executable by a controller of an magnetic resonance imaging (MRI) scanner for operation of a magnetic resonance imaging (MRI) scanner, wherein the MRI scanner has a patient tunnel, a first receiving antenna for receiving a magnetic resonance signal from a patient in the patient tunnel, a second receiving antenna for receiving a signal close to the Larmor frequency of the magnetic resonance signal, and a receiver, wherein the second receiving antenna is arranged outside the patient tunnel or in a vicinity of an opening of the patient tunnel, the instructions comprising: receiving a frequency portion of the interference signal close to the Larmor frequency by the receiver via the second receiving antenna; receiving a magnetic resonance signal by the receiver via the first receiving antenna; processing the magnetic resonance signal as a function of the frequency portion of the interference signal by the receiver to a receive signal, wherein a dependency is a function of a parameter; and setting the parameter by the receiver, so that a portion of the interference signal is reduced in the receive signal.

Harvey meets claim 20 when it meets claim 6.

As to non-transitory computer readable storage medium, Harvey discloses a “program product” or a “software package” which is stored in a computer readable storage medium (136) and the “program product” or the “software package” includes executable instructions which are read and executed by the computer (130) as claimed.



Allowable Subject Matter

Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852